PER CURIAM.
This is an appeal in a suit instituted by colored school teachers against a county school board to enjoin discrimination in pay on the ground of race. The District Judge found that the discrimination existed and granted an injunction. The evidence amply supports the findings, and the injunction was in proper form. The decree appealed from is affirmed on the opinion of the court below and the opinion of this court in Alston v. School Board of City of Norfolk, 4 Cir., 112 F.2d 992.
Affirmed.